

[FORM OF AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE NOTE]
 
NEITHER THE ISSUANCE AND SALE OF THIS NOTE NOR THE SECURITIES INTO WHICH THIS
NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THESE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF
THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS
3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND,
ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE
AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
 
DigitalFX International, Inc.
 
Amended and Restated Senior Secured Convertible Note
 
Issuance Date: November 30, 2007
Original Principal Amount: U.S.$[____________]1

 
FOR VALUE RECEIVED, DigitalFX International, Inc., a Florida corporation (the
"Company"), hereby promises to pay to [PORTSIDE GROWTH AND OPPORTUNITY
FUND][HIGHBRIDGE INTERNATIONAL LLC][IROQUOIS MASTER FUND, LTD.] or registered
assigns ("Holder") the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), on any Installment Date with respect to the Installment Due on such
Installment Date (each as defined herein), acceleration, redemption or otherwise
(in each case in accordance with the terms hereof) and to pay interest
("Interest") on any outstanding Principal at the applicable Interest Rate, from
the date set out above as the Issuance Date (the "Issuance Date") until the same
becomes due and payable, whether upon an Interest Date (as defined below), any
Installment Date, the Maturity Date, acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Amended and
Restated Senior Secured Convertible Note amends, supplements, modifies and
completely restates and supersedes the Senior Secured Convertible Note, dated as
of the Issuance Date (the "Existing Note"), issued by the Company to the Holder
with an Original Principal Amount of $_______, but shall not, except as
specifically amended hereby or as set forth in the Holder's Amendment and
Exchange Agreement (as defined below), constitute a release, satisfaction or
novation of any of the obligations under the Existing Note or any other
Transaction Document (as defined in the Securities Purchase Agreement). This
Amended and Restated Senior Secured Convertible Note (including all Senior
Secured Convertible Notes issued in exchange, transfer or replacement hereof,
this "Note") is one of an issue of Amended and Restated Senior Secured
Convertible Notes (collectively, the "Notes" and such other Amended and Restated
Senior Secured Convertible Notes, the "Other Notes") amending and restating the
terms of the Existing Note pursuant to Section 1 of those certain Amendment and
Exchange Agreements, dated as of March 24, 2008 (the "Replacement Date"), by and
between each of the Buyers (as defined in the Securities Purchase Agreement) and
the Company (individually, with respect to any Buyer, the "Amendment and
Exchange Agreement" and collectively, with respect to all Buyers, the "Amendment
and Exchange Agreements"). Certain capitalized terms used herein are defined in
Section 29.

--------------------------------------------------------------------------------

1 Insert amount equal to current Principal amount of Existing Note minus such
Holder's pro rata amount of $4,000,000.

--------------------------------------------------------------------------------


(1) PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall pay to
the Holder an amount equal to the Installment Amount due on such Installment
Date in accordance with Section 8. On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges, if any, on such
Principal and Interest. The "Maturity Date" shall be November 30, 2010, as may
be extended at the option of the Holder (i) in the event that, and for so long
as, an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
or any event that shall have occurred and be continuing that with the passage of
time and the failure to cure would result in an Event of Default and (ii)
through the date that is ten (10) Business Days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced or
a Change of Control Notice (as defined in Section 5(b)) is delivered prior to
the Maturity Date. Other than as specifically permitted by this Note, the
Company may not prepay any portion of the outstanding Principal, accrued and
unpaid Interest or accrued and unpaid Late Charges, if any, on such Principal
and Interest.
 
(2) INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on
the Replacement Date and shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months and shall be payable in arrears
for each Calendar Quarter on the first day of the succeeding Calendar Quarter
during the period beginning on the Issuance Date and ending on, and including,
the Maturity Date (each, an "Interest Date") with the first Interest Date being
July 1, 2008, in cash. Prior to the payment of Interest on an Interest Date,
Interest on this Note shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in the Conversion Amount in accordance with Section
3(b)(i). From and after the occurrence of an Event of Default, the Interest Rate
shall be increased to twelve percent (12.0%). In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.
 
(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company's common stock, par value $0.001 per share (the "Common Stock"), on the
terms and conditions set forth in this Section 3.
 
(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below). The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all taxes that may be payable with respect
to the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.
 
2

--------------------------------------------------------------------------------


(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
"Conversion Rate").
 
(i) "Conversion Amount" means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.
 
(ii) "Conversion Price" means, as of any Conversion Date (as defined below) or
other date of determination, $[___]2, subject to adjustment as provided herein.
 
(c) Mechanics of Conversion.
 
(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
a confirmation of receipt of such Conversion Notice to the Holder and the
Company's transfer agent (the "Transfer Agent"). On or before the second (2nd)
Trading Day following the date of receipt of a Conversion Notice (the "Share
Delivery Date"), the Company shall (x) provided that the Transfer Agent is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer Program, credit such aggregate number of shares of Common Stock to
which the Holder shall be entitled to the Holder's or its designee's balance
account with DTC through its Deposit Withdrawal Agent Commission system or (y)
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 18(d)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date. In the event of a partial conversion of
this Note pursuant hereto, the principal amount converted shall be deducted from
the Installment Amounts relating to the Installment Dates or from the Maturity
Date Payment or from any other amount owing from the Company pursuant hereto as
set forth by the Holder in the Conversion Notice.

--------------------------------------------------------------------------------

2 Insert price equal to the greater of (i) 105% of the arithmetic average of the
Weighted Average Price of the Common Stock for the five (5) Trading Day period
ending on the Trading Day immediately prior to the Replacement Date and (ii)
$2.00.
3

--------------------------------------------------------------------------------


(ii) Company's Failure to Timely Convert. If within three (3) Trading Days after
the Company's receipt of the facsimile copy of a Conversion Notice the Company
shall fail to issue and deliver a certificate to the Holder or credit the
Holder's balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon conversion of any Conversion Amount (a
"Conversion Failure"), then (A) the Company shall pay damages to the Holder for
each day of such Conversion Failure in an amount equal to 1.5% of the product of
(I) the sum of the number of shares of Common Stock not issued to the Holder on
or prior to the Share Delivery Date and to which the Holder is entitled, and
(II) the Closing Sale Price of the Common Stock on the Share Delivery Date and
(B) the Holder, upon written notice to the Company, may void its Conversion
Notice with respect to, and retain or have returned, as the case may be, any
portion of this Note that has not been converted pursuant to such Conversion
Notice; provided that the voiding of a Conversion Notice shall not affect the
Company's obligations to make any payments which have accrued prior to the date
of such notice pursuant to this Section 3(c)(ii) or otherwise. In addition to
the foregoing, if within three (3) Trading Days after the Company's receipt of
the facsimile copy of a Conversion Notice the Company shall fail to issue and
deliver a certificate to the Holder or credit the Holder's balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon such holder's conversion of any Conversion Amount, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Trading Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to issue and deliver such certificate or to credit the Holder's
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon such Holder's conversion of any Conversion Amount shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.
 
(iii) Registration; Book-Entry. The Company shall maintain a register (the
"Register") for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
"Registered Notes"). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of principal and interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 18. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Conversion Amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.
4

--------------------------------------------------------------------------------


(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder's portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 23.
 
(v) Company's Right of Mandatory Conversion.
 
(A) Mandatory Conversion. If at any time from and after the one (1) year
anniversary of the Issuance Date (the "Mandatory Conversion Eligibility Date"),
(i) the Weighted Average Price of the Common Stock equals or exceeds for each of
any twenty (20) out of thirty (30) consecutive Trading Days following the
Mandatory Conversion Eligibility Date (the "Mandatory Conversion Measuring
Period") $2.75 (as adjusted for any stock splits, stock dividends,
recapitalizations, combinations, reverse stock splits or other similar events
during such period) and (ii) there shall not have been any Equity Conditions
Failure, the Company shall have the right to require the Holder to convert all,
or any portion, of the Conversion Amount then remaining under this Note into
fully paid, validly issued and nonassessable shares of Common Stock in
accordance with Section 3(c) hereof at the Conversion Rate as of the Mandatory
Conversion Date (as defined below) with respect to the Conversion Amount (a
"Mandatory Conversion"); provided, however, that the Company cannot require the
Holder to convert any Conversion Amount that would result in the issuance of
shares of Common Stock in excess of the Share Cap (as defined below). The
Company may exercise its right to require conversion under this Section
3(c)(v)(A) by delivering within not more than two (2) Trading Days following the
end of any such Mandatory Conversion Measuring Period a written notice thereof
by facsimile and overnight courier to all, but not less than all, of the holders
of Notes and the Transfer Agent (the "Mandatory Conversion Notice" and the date
all of the holders received such notice is referred to as the "Mandatory
Conversion Notice Date"). The Company may deliver one (1) Mandatory Conversion
Notice hereunder and the Mandatory Conversion Notice shall be irrevocable. The
Mandatory Conversion Notice shall state (1) the Trading Day selected for the
Mandatory Conversion in accordance herewith, which Trading Day shall be at least
twenty (20) Trading Days but not more than sixty (60) Trading Days following the
Mandatory Conversion Notice Date (the "Mandatory Conversion Date"), (2) the
aggregate Conversion Amount of the Notes subject to mandatory conversion from
all of the holders of the Notes pursuant hereto (and analogous provisions under
the Other Notes) and (3) the number of shares of Common Stock to be issued to
the Holder on the Mandatory Conversion Date. All Conversion Amounts converted by
the Holder after the Mandatory Conversion Notice Date shall reduce the
Conversion Amount of this Note required to be converted on the Mandatory
Conversion Date. The mechanics of conversion set forth in Section 3(c) shall
apply to any Mandatory Conversion as if the Company and the Transfer Agent had
received from the Holder on the Mandatory Conversion Date a Conversion Notice
with respect to the Conversion Amount being converted pursuant to the Mandatory
Conversion. Notwithstanding the foregoing, if the Company cannot effect a
Mandatory Conversion, in whole or in part, of the Conversion Amount of this Note
(such portion, the "Unconverted Amount") as contemplated in any Mandatory
Conversion Notice due to the limitation on conversions set forth in Section
3(d)(i), then, as of the applicable Mandatory Conversion Date, Interest on such
Unconverted Amount shall cease to accrue and such Unconverted Amount shall be
converted in accordance with Section 3(c)(i) on such date such conversion is
permitted under Section 3(d)(i).
5

--------------------------------------------------------------------------------


(B) Pro Rata Conversion Requirement. If the Company elects to cause a conversion
of any Conversion Amount of this Note pursuant to Section 3(c)(v)(A), then it
must simultaneously take the same action in the same proportion with respect to
the Other Notes. If the Company elects a Mandatory Conversion of this Note
pursuant to Section 3(c)(v)(A) (or similar provisions under the Other Notes)
with respect to less than all of the Conversion Amounts of the Notes then
outstanding, then the Company shall require conversion of a Conversion Amount
from each of the holders of the Notes equal to the product of (I) the aggregate
Conversion Amount of Notes which the Company has elected to cause to be
converted pursuant to Section 3(c)(v)(A), multiplied by (II) the fraction, the
numerator of which is the sum of the aggregate Original Principal Amount of the
Notes purchased by such holder of outstanding Notes and the denominator of which
is the sum of the aggregate Original Principal Amount of the Notes purchased by
all holders holding outstanding Notes (such fraction with respect to each holder
is referred to as its "Conversion Allocation Percentage," and such amount with
respect to each holder is referred to as its "Pro Rata Conversion Amount");
provided, however, that in the event that any holder's Pro Rata Conversion
Amount exceeds the outstanding Principal amount of such holder's Note, then such
excess Pro Rata Conversion Amount shall be allocated amongst the remaining
holders of Notes in accordance with the foregoing formula. In the event that the
initial holder of any Notes shall sell or otherwise transfer any of such
holder's Notes, the transferee shall be allocated a pro rata portion of such
holder's Conversion Allocation Percentage and the Pro Rata Conversion Amount.
 
(d) Limitations on Conversions.
 
(i) Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder's affiliates)
would beneficially own in excess of 4.99% (the "Maximum Percentage") of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"). For purposes
of this Section 3(d)(i), in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company's most recent Form 10-K, Form 10-KSB Form
10-Q, Form 10-QSB or Form 8-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written request of the Holder, the Company
shall within one (1) Business Day confirm in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may from
time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% specified in such notice; provided that (i) any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to the Holder and not to any other holder of Notes.
6

--------------------------------------------------------------------------------


(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note, and the Holder of this
Note shall not have the right to receive upon conversion of this Note any shares
of Common Stock, if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
conversion or exercise, as applicable, of the Notes and Warrants without
breaching the Company's obligations under the rules or regulations of the
Principal Market (which the parties acknowledge is currently 19.99% of the
outstanding shares of Common Stock on the date immediately prior to the
Replacement Date) (the "Exchange Cap"), except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its stockholders
as required by the applicable rules of the Principal Market for issuances of
Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Required Holders. Until such approval or
written opinion is obtained, no purchaser of the Notes pursuant to the
Securities Purchase Agreement (each a "Purchaser" and, collectively, the
"Purchasers") shall be issued in the aggregate, upon conversion or exercise, as
applicable, of Notes or Warrants, shares of Common Stock in an amount greater
than the product of the Exchange Cap multiplied by a fraction, the numerator of
which is the principal amount of Notes issued to each Purchaser pursuant to the
Securities Purchase Agreement on the Closing Date and the denominator of which
is the aggregate principal amount of all Notes issued to the Purchasers pursuant
to the Securities Purchase Agreement on the Closing Date (with respect to each
Purchaser, the "Exchange Cap Allocation"). In the event that any Purchaser shall
sell or otherwise transfer any of such Purchaser's Notes, the transferee shall
be allocated a pro rata portion of such Purchaser's Exchange Cap Allocation, and
the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee. In the event that any holder of Notes shall convert all of such
holder's Notes into a number of shares of Common Stock which, in the aggregate,
is less than such holder's Exchange Cap Allocation, then the difference between
such holder's Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such holder shall be allocated to the respective Exchange Cap
Allocations of the remaining holders of Notes on a pro rata basis in proportion
to the aggregate principal amount of the Notes then held by each such holder.
 
(iii) No Conversion in Excess of Cap. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to issue shares of Common Stock
upon conversion of the Notes and the exercise of the Warrants in excess of
45,000,000 in the aggregate (the "Share Cap"). To the extent that any conversion
hereunder would require the Company to issue shares in excess of the Share Cap,
the Company shall only be obligated to issue to the Holder upon such conversion
that amount of shares which would not exceed the Share Cap.
7

--------------------------------------------------------------------------------


(4) RIGHTS UPON EVENT OF DEFAULT.
 
(a) Event of Default. Each of the following events shall constitute an "Event of
Default":
 
(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) required to be filed pursuant to the Registration
Rights Agreement to be declared effective by the SEC on or prior to the date
that is sixty (60) days after the Effectiveness Deadline (as defined in the
Registration Rights Agreement), or, while the applicable Registration Statement
is required to be maintained effective pursuant to the terms of the Registration
Rights Agreement, the effectiveness of the applicable Registration Statement
lapses for any reason (including, without limitation, the issuance of a stop
order) or is unavailable to any holder of the Notes for sale of all of such
holder's Registrable Securities (as defined in the Registration Rights
Agreement) required to be registered in accordance with the terms of the
Registration Rights Agreement, and such lapse or unavailability continues for a
period of ten (10) consecutive days or for more than an aggregate of thirty (30)
days in any 365-day period (other than days during an Allowable Grace Period (as
defined in the Registration Rights Agreement));
 
(ii) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;
 
(iii) the Company's (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to any holder of
the Notes, including by way of public announcement or through any of its agents,
at any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes;
 
(iv) at any time following the tenth (10th) consecutive Business Day that the
Holder's Authorized Share Allocation is less than the number of shares of Common
Stock that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);
 
(v) the Company's failure to pay to the Holder any amount of Principal,
Redemption Price, Interest, Late Charges or other amounts when and as due under
this Note or any other Transaction Document (as defined in the Securities
Purchase Agreement) or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby to which the Holder is a party, except, in the case of a failure to pay
Interest and Late Charges when and as due, in which case only if such failure
continues for a period of at least three (3) Business Days;
 
(vi) any default under, redemption of or acceleration prior to maturity of any
Indebtedness of the Company or any of its Subsidiaries (as defined in Section
3(a) of the Securities Purchase Agreement), other than with respect to any Other
Notes;
8

--------------------------------------------------------------------------------


(vii) the Company or any of its Subsidiaries pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, "Bankruptcy Law"), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a "Custodian"), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
 
(ix) a final judgment or judgments for the payment of money aggregating in
excess of the Judgment Default Amount are rendered against the Company or any of
its Subsidiaries and which judgments are not, within sixty (60) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within sixty (60) days after the expiration of such stay; provided,
however, that any judgment which is covered by insurance or an indemnity from a
creditworthy party shall not be included in calculating the Judgment Default
Amount so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
 
(x) the Company breaches any representation, warranty, covenant or other term or
condition of any Transaction Document, except, in the case of a breach of a
covenant which is curable, only if such breach continues for a period of at
least ten (10) consecutive Business Days;
 
(xi) any breach or failure in any respect to comply with Section 14 of this Note
or any Financial Covenant Failure (as defined below), except, in the case of a
breach of a covenant which is curable, only if such breach continues for a
period of at least ten (10) consecutive Business Days;
 
(xii) a Public Information Failure (as defined in the Amendment and Exchange
Agreement) only if such failure continues for a period of at least three (3)
consecutive Business Days; or
 
(xiii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.
9

--------------------------------------------------------------------------------


(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one (1) Business Day
deliver written notice thereof via facsimile and overnight courier (an "Event of
Default Notice") to the Holder. At any time after the earlier of the Holder's
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the "Event of Default Redemption
Notice") to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Note the Holder is electing to redeem; provided, that
notwithstanding the foregoing, solely with respect to any Event of Default set
forth in Sections 4(a)(ii) and (iv), the Holder may not submit an Event of
Default Redemption Notice after the thirtieth (30th) Business Day after the
later of (x) the date such Event of Default is cured or otherwise resolved and
(y) the date the Company delivers the Event of Default Notice with respect to
such Event of Default to the Holder. Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at a price equal to the greater of (i) the product of (A) the Conversion
Amount to be redeemed and (B) the Redemption Premium and (ii) the product of (A)
the Conversion Rate with respect to such Conversion Amount in effect at such
time as the Holder delivers an Event of Default Redemption Notice and (B) the
greater of (I) the Closing Sale Price of the Common Stock on the date
immediately preceding such Event of Default, (II) the Closing Sale Price of the
Common Stock on the date immediately after such Event of Default and (III) the
Closing Sale Price of the Common Stock on the date the Holder delivers the Event
of Default Redemption Notice (the "Event of Default Redemption Price").
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 12. To the extent redemptions required by this Section
4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. The parties hereto agree that in the event of the
Company's redemption of any portion of the Note under this Section 4(b), the
Holder's damages would be uncertain and difficult to estimate because of the
parties' inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Redemption Premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder's
actual loss of its investment opportunity and not as a penalty. In the event of
a partial redemption of this Note pursuant hereto, the principal amount redeemed
shall be deducted from the Installment Amounts relating to the applicable
Installment Dates or from the Maturity Date Payment or from any other amount
owing from the Company pursuant hereto as set forth in the Event of Default
Redemption Notice.
10

--------------------------------------------------------------------------------


(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i)  the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance satisfactory to the Required Holders and
approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts then outstanding and the interest rates of the Notes held by such
holder, having similar conversion rights as the Notes and having similar ranking
to the Notes, and satisfactory to the Required Holders and (ii) the Successor
Entity (including its Parent Entity) is a publicly traded corporation whose
common stock is quoted on or listed for trading on an Eligible Market. Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the "Company" shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein. Upon consummation of the Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property) issuable upon the conversion or
redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity,
as adjusted in accordance with the provisions of this Note. The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion or redemption of this Note.
 
(b) Redemption Right. No sooner than fifteen (15) days nor later than ten (10)
days prior to the consummation of a Change of Control, but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a "Change of
Control Notice"). At any time during the period beginning on the date of the
Holder's receipt of a Change of Control Notice and ending twenty (20) Trading
Days after the consummation of such Change of Control, the Holder may require
the Company to redeem all or any portion of this Note by delivering written
notice thereof ("Change of Control Redemption Notice") to the Company, which
Change of Control Redemption Notice shall indicate the Conversion Amount the
Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5 shall be redeemed by the Company in cash at a price
equal to the greater of (i) the product of (x) the Conversion Amount being
redeemed and (y) the quotient determined by dividing (A) the greater of the
Closing Sale Price of the Common Stock immediately prior to the consummation of
the Change of Control, the Closing Sale Price immediately following the public
announcement of such proposed Change of Control and the Closing Sale Price of
the Common Stock immediately prior to the public announcement of such proposed
Change of Control by (B) the Conversion Price and (ii) 125% of the Conversion
Amount being redeemed (the "Change of Control Redemption Price"). Redemptions
required by this Section 5 shall be made in accordance with the provisions of
Section 12 and shall have priority to payments to stockholders in connection
with a Change of Control. To the extent redemptions required by this Section
5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
5, but subject to Section 3(d), until the Change of Control Redemption Price
(together with any interest thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 5(c) may be converted, in whole or
in part, by the Holder into shares of Common Stock, or in the event the
Conversion Date is after the consummation of the Change of Control, shares of
publicly traded common stock (or their equivalent) of the Successor Entity
pursuant to Section 3. The parties hereto agree that in the event of the
Company's redemption of any portion of the Note under this Section 5(b), the
Holder's damages would be uncertain and difficult to estimate because of the
parties' inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder's
actual loss of its investment opportunity and not as a penalty. In the event of
a partial redemption of this Note pursuant hereto, the principal amount redeemed
shall be deducted from the Installment Amounts relating to the applicable
Installment Dates or from the Maturity Date Payment or from any other amount
owing from the Company pursuant hereto as set forth as set forth in the Change
of Control Redemption Notice.
11

--------------------------------------------------------------------------------


(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
 
(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
 
(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a "Corporate Event"), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder's option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Required Holders. The provisions of
this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
12

--------------------------------------------------------------------------------


(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date through the eighteen (18) month
anniversary of the Issuance Date, the Company issues or sells, or in accordance
with this Section 7(a) is deemed to have issued or sold, any shares of Common
Stock (including the issuance or sale of shares of Common Stock owned or held by
or for the account of the Company, but excluding shares of Common Stock deemed
to have been issued or sold by the Company in connection with any Excluded
Security) for a consideration per share (the "New Issuance Price") less than a
price (the "Applicable Price") equal to $1.20 (as adjusted for any stock splits,
stock dividends, recapitalizations, combinations, reverse stock splits or other
similar events) (the foregoing a "Dilutive Issuance"), then immediately after
such Dilutive Issuance, the Conversion Price then in effect shall be reduced to
an amount equal to the New Issuance Price. If and whenever after the eighteen
(18) month anniversary of the Issuance Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security) in a Dilutive Issuance, then immediately after such Dilutive
Issuance, the Conversion Price then in effect shall be reduced to an amount
equal the product of (A) the Conversion Price in effect immediately prior to
such Dilutive Issuance and (B) the quotient determined by dividing (1) the sum
of (I) the product derived by multiplying the Conversion Price in effect
immediately prior to such Dilutive Issuance and the number of shares of Common
Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus
(II) the consideration, if any, received by the Company upon such Dilutive
Issuance, by (2) the product derived by multiplying (I) the Conversion Price in
effect immediately prior to such Dilutive Issuance by (II) the number of shares
of Common Stock Deemed Outstanding immediately after such Dilutive Issuance. For
purposes of determining the adjusted Conversion Price under this Section 7(a),
the following shall be applicable:
 
(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then each such share of Common Stock underlying
such Option shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the granting or sale of such Option for such price
per share. For purposes of this Section 7(a)(i), the "lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option" shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.
13

--------------------------------------------------------------------------------


(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then each such share of Common Stock
underlying such Convertible Securities shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the issuance or sale of
such Convertible Securities for such price per share. For the purposes of this
Section 7(a)(ii), the "lowest price per share for which one share of Common
Stock is issuable upon such conversion or exchange or exercise" shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
issuance or sale of the Convertible Security and upon the conversion or exchange
or exercise of such Convertible Security. No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Section 7(a), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.
 
(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.
 
(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for a value determined by use of the Black Scholes Option Pricing
Model (the "Option Value") and (y) the other securities issued or sold in such
integrated transaction shall be deemed to have been issued for the difference of
(I) the aggregate consideration received by the Company, less (II) the Option
Value. If any Common Stock, Options or Convertible Securities are issued or sold
or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the net amount received by the Company therefor.
If any Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Company will be the fair value of such consideration, except
where such consideration consists of securities, in which case the amount of
consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt. If any Common Stock, Options or Convertible
Securities are issued to the stockholders of the non-surviving entity in
connection with any merger in which the Company is the surviving entity, the
amount of consideration therefor will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. The fair value of any consideration other than cash or securities
will be determined jointly by the Company and the Required Holders. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the "Valuation Event"), the fair value of such
consideration will be determined, at the Company's expense, within five (5)
Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be deemed binding
upon all parties absent manifest error.
14

--------------------------------------------------------------------------------


(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.
 
(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company's Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.
 
(d) De Minimis Adjustments. No adjustment in the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least $0.01 in such price; provided, however, that any adjustment which by
reason of this Section 7(d) is not required to be made shall be carried forward
and taken into account in any subsequent adjustments under this Section 7. All
calculations under this Section 7 shall be made by the Company in good faith and
shall be made to the nearest cent or to the nearest one hundredth of a share, as
applicable. No adjustment need be made for a change in the par value or no par
value of the Company's Common Stock.
15

--------------------------------------------------------------------------------


(e) Voluntary Adjustment By Company. The Company may at any time during the term
of this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.
 
(f) Adjustment of Conversion Price. On March 26, 2009 (the "Adjustment Date"),
the Conversion Price shall be reset to the Adjustment Price.
 
(8) INSTALLMENTS. On each applicable Installment Date, the Company shall pay to
the Holder of this Note the Installment Amount due as of such date. The
Installment Amount shall be payable by the Company in cash on the applicable
Installment Date by wire transfer of immediately available funds.
Notwithstanding anything to the contrary in this Section 8 until the applicable
Installment Amount (together with any interest thereon) is paid in full, the
Installment Amount (together with any interest thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event the Holder elects to convert all or any portion of the Installment Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Conversion Amount so converted shall be deducted from
the Installment Amounts relating to the Installment Dates as set forth in the
applicable Conversion Notice.
 
(9) SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).
 
(10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
(11) RESERVATION OF AUTHORIZED SHARES.
 
(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the "Required Reserve Amount"). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing (as defined in the Securities Purchase Agreement) or increase in the
number of reserved shares, as the case may be (the "Authorized Share
Allocation"). In the event that a holder shall sell or otherwise transfer any of
such holder's Notes, each transferee shall be allocated a pro rata portion of
such holder's Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.
16

--------------------------------------------------------------------------------


(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an "Authorized Share Failure"), then
the Company shall immediately take all action necessary to increase the
Company's authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders'
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.
 
(12) HOLDER'S REDEMPTIONS.
 
(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company's
receipt of the Holder's Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five (5) Business Days after the Company's receipt of such notice
otherwise. In the event of a redemption of less than all of such Conversion
Amount of this Note, the Company shall promptly cause to be issued and delivered
to the Holder a new Note (in accordance with Section 18(d)) representing the
outstanding Principal which has not been redeemed. In the event that the Company
does not pay the applicable Redemption Price to the Holder within the time
period required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing such Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company's receipt of such notice,
(x) the Redemption Notice shall be null and void with respect to such Conversion
Amount, (y) the Company shall immediately return this Note, or issue a new Note
(in accordance with Section 18(d)) to the Holder representing such Conversion
Amount and (z) the Conversion Price of this Note or such new Notes shall be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the applicable Redemption Notice is voided and (B) the lowest Closing Bid
Price of the Common Stock during the period beginning on and including the date
on which the applicable Redemption Notice is delivered to the Company and ending
on and including the date on which the applicable Redemption Notice is voided.
The Holder's delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company's obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the Conversion Amount subject to such notice.
17

--------------------------------------------------------------------------------


(b) Redemption by Other Holders. Upon the Company's receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b) or Section 8 (each, an "Other Redemption Notice"),
the Company shall immediately, but no later than two (2) Business Days of its
receipt thereof, forward to the Holder by facsimile a copy of such notice. If
the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven (7) Business Day period beginning on and including the
date which is three (3) Business Days prior to the Company's receipt of the
Holder's Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company's receipt of the Holder's Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven (7) Business Day period.
 
(13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the Florida
Business Corporation Act of the State of Florida and as expressly provided in
this Note.
 
(14) COVENANTS.
 
(a) Rank. All payments due under this Note (i) shall rank pari passu with all
Other Notes and (ii) shall be senior to all other Indebtedness of the Company
and its Subsidiaries, other than Permitted Indebtedness secured by Permitted
Liens.
 
(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by this Note and the Other Notes and
(ii) Permitted Indebtedness.
 
(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, "Liens") other than Permitted Liens.
18

--------------------------------------------------------------------------------


(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note and the Other Notes), whether by way of
payment in respect of principal of (or premium, if any) or interest on such
Indebtedness, if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing; provided that notwithstanding the foregoing, no
principal (or any portion thereof) of any Subordinated Indebtedness may be paid
(whether upon maturity, redemption, acceleration or otherwise) so long as this
Note is outstanding.
 
(e) Restriction on Redemption and Cash Dividends. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Required Holders.
 
(f) Financial Covenants; Announcement of Operating Results.
 
(i) Consolidated Revenue Test. So long as this Note is outstanding, the
Company's Consolidated Revenues as of the end of each Fiscal Quarter following
the Issuance Date shall equal or exceed the amount equal to the applicable
Consolidated Revenue threshold set forth in the first row of the Table of
Financial Thresholds attached hereto as Schedule I with respect to such Fiscal
Quarter (the "Consolidated Revenue Test").
 
(ii) Consolidated EBITDA Test. So long as this Note is outstanding, the
Company's Consolidated EBITDA as of the end of each Fiscal Quarter following the
Issuance Date shall equal or exceed the amount equal to the applicable
Consolidated EBITDA threshold set forth in the second row of the Table of
Financial Thresholds attached hereto as Schedule I with respect to such Fiscal
Quarter (the "Consolidated EBITDA Test", and together with the Consolidated
Revenue Test, the "Financial Tests").
 
(iii) Operating Results Announcement. Commencing with the Fiscal Quarter ending
March 31, 2008, the Company shall publicly disclose and disseminate (such date,
the "Announcement Date") its operating results (the "Operating Results") (x) for
each of the first three Fiscal Quarters of each fiscal year no later than the
forty-fifth (45th) day after the end of such Fiscal Quarter and (y) for the
fourth Fiscal Quarter of each Fiscal Year, no later than the ninetieth (90th)
day after the end of such Fiscal Year, and in the event the Company shall have
satisfied the Financial Tests such announcement shall include a statement to the
effect that the Company is not in breach of the Financial Tests for such Fiscal
Quarter. On the Announcement Date, the Company shall also provide to the Holders
a certification, executed on behalf of the Company by the Chief Financial
Officer of the Company, certifying that the Company satisfied the Financial
Tests for such Fiscal Quarter. If the Company has failed to meet any Financial
Test for such Fiscal Quarter (a "Financial Covenant Failure"), the foregoing
written certification that the Company provides to the Holders shall also state
each Financial Test that has not been met (a "Financial Covenant Failure
Notice"). Concurrently with the delivery of each Financial Covenant Failure
Notice to the Holders, the Company shall also make publicly available (as part
of a Quarterly Report on Form 10-Q, Annual Report on Form 10-K or on a Current
Report on Form 8-K, or otherwise) the Operating Results, the Financial Covenant
Failure Notice and the fact that an Event of Default has occurred under the
Notes. The Company shall disclose in Schedule III to this Note its net revenues
(calculated in accordance with GAAP) for January and February of 2008 and its
cash on hand as of February 29, 2008.
19

--------------------------------------------------------------------------------


(g) Intellectual Property. So long as any Note is outstanding, the Company shall
not, and shall not permit any Subsidiary to, directly or indirectly, (i) assign,
transfer or otherwise encumber or allow any other Person to have any rights or
license to any of the Intellectual Property Rights (as defined in the Securities
Purchase Agreement) of the Company or its Subsidiaries other than Permitted
Indebtedness and Permitted Liens, (ii) grant any royalties and other
Indebtedness with respect to any of the Intellectual Property Rights other than
Permitted Indebtedness or (ii) take any action or inaction to impair the value
of their Intellectual Property Rights.
 
(h) Creation of New Subsidiaries. So long as the obligations of the Company
under this Note are outstanding, if the Company shall create or acquire any
Subsidiary, simultaneous with the creation or acquisition of such
Subsidiary, the Company shall (i) promptly cause such Subsidiary to become a
guarantor by executing a guaranty in favor of the Holder in form and substance
reasonably acceptable to the Company, the Subsidiary and the Holder, (ii)
promptly cause such Subsidiary to become a grantor under the Security Agreement
by executing a joinder to the Security Agreement in form and substance
reasonably acceptable to the Company, the Subsidiary and the Holder, (iii)
promptly cause such Subsidiary to become a pledgor by the Company and such
Subsidiary executing a pledge agreement in form and substance reasonably
acceptable to the Company, the Subsidiary and the Holder, and (iv) promptly
cause such Subsidiary to duly execute and/or deliver such opinions of counsel
and other documents, in form and substance reasonable acceptable to the Holder,
as the Holder shall reasonably request with respect thereto.
 
(i) Collateral Accounts.
 
(i) If at any time after the Closing Date, the average daily balance of any
account of the Company that is not subject to an account control agreement in
favor of the Collateral Agent exceeds $50,000 during any calendar month
(including the calendar month in which the Closing Date occurs), the Company
shall, within twenty (20) Business Days following the last day of such calendar
month, deliver to the Collateral Agent an account control agreement, in form and
substance reasonably satisfactory to the Collateral Agent, duly executed by the
Company and the depositary bank in which such account is maintained.
 
(ii) Notwithstanding anything to the contrary contained in clause (a) above, and
without limiting any of the foregoing, if at any time on or after the date that
is twenty (20) Business Days following the Closing Date, the total aggregate
amount of the Company's cash that is not subject to a control agreement in favor
of the Collateral Agent exceeds $100,000 (the "Maximum Free Cash Amount"), the
Company shall within two (2) Business Days following such date, transfer to an
account subject to an account agreement in favor of the Collateral Agent an
amount sufficient to reduce the total aggregate amount of the Company's cash
that is not subject to an account control agreement in favor of the Collateral
Agent to an amount not in excess of the Maximum Free Cash Amount.
20

--------------------------------------------------------------------------------


(j) Change in Collateral; Collateral Records. The Company shall (i) give the
Collateral Agent (as defined in the Securities Purchase Agreement) not less than
thirty (30) days' prior written notice of any change in the location of any
Collateral (as defined in the Security Documents (as defined in the Securities
Purchase Agreement)), other than to locations set forth on Schedule 13(g) hereto
and with respect to which the Collateral Agent has filed financing statements
and otherwise fully perfected its Liens thereon, (ii) advise the Collateral
Agent promptly, in sufficient detail, of any material adverse change relating to
the type, quantity or quality of the Collateral or the Lien granted thereon and
(iii) execute and deliver, and cause each of its Subsidiaries to execute and
deliver, to the Collateral Agent for the benefit of the Holder and holders of
the Other Notes from time to time, solely for the Collateral Agent's convenience
in maintaining a record of Collateral, such written statements and schedules as
the Collateral Agent may reasonably require, designating, identifying or
describing the Collateral.
 
(k) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except (i) in
the ordinary course of business in a manner and to an extent consistent with
past practice and necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm's length transaction
with a Person that is not an Affiliate thereof.
 
(l) Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any change in the nature of its business as described
in the Company's most recent annual report filed on Form 10-K with the SEC. The
Company shall not modify its corporate structure or purpose.
 
(m) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.
 
(n) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.
21

--------------------------------------------------------------------------------


(o) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and in any event
in amount, adequacy and scope reasonably satisfactory to the Collateral Agent.
All policies covering the Collateral are to be made payable to the Collateral
Agent for the benefit of the Holder and the holder of the Other Notes, as its
interests may appear, in case of loss, under a standard non-contributory
"lender" or "secured party" clause and are to contain such other provisions as
the Collateral Agent may require to fully protect the interest of the Holder and
the holder of the Other Notes in the Collateral and to any payments to be made
under such policies. All certificates of insurance are to be delivered to the
Collateral Agent and the policies are to be premium prepaid, with the loss
payable and additional insured endorsement in favor of the Collateral Agent and
such other Persons as the Collateral Agent may designate from time to time, and
shall provide for not less than thirty (30) days' prior written notice to the
Collateral Agent of the exercise of any right of cancellation. If the Company or
any of its Subsidiaries fails to maintain such insurance, the Collateral Agent
may arrange for such insurance, but at the Company's expense and without any
responsibility on the Collateral Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the sole right, in the name of the
Holder and the holders of the Other Notes, the Company and its Subsidiaries, to
file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
 
(15) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.
 
(16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes. No consideration shall be offered or paid to any holder of
Notes to amend or consent to a waiver or modification of the Notes unless the
same consideration also is offered to all of the holders of Notes.
 
(17) TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.
22

--------------------------------------------------------------------------------


(18) REISSUANCE OF THIS NOTE.
 
(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) and this Section 18(a)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.
 
(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.
 
(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, if any,
from the Issuance Date.
 
(19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder's right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
23

--------------------------------------------------------------------------------


(20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors' rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
financial advisory fees and attorneys' fees and disbursements.
 
(21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
(22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
(23) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate or any Redemption Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt, or deemed receipt, of the
Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within three (3) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within two (2) Business Days submit via
facsimile (a) the disputed determination of the Closing Bid Price, the Closing
Sale Price or the Weighted Average Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Rate or any Redemption Price to the
Company's independent, outside accountant. The Company, at the Company's
expense, shall cause the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
24

--------------------------------------------------------------------------------


(24) NOTICES; PAYMENTS.
 
(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefor.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder's wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Principal or other amounts due under the Transaction Documents which is not
paid when due shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of eighteen
percent (18%) per annum from the date such amount was due until the same is paid
in full ("Late Charge").
 
(25) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, including pursuant to a
redemption or conversion of this Note, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.
 
(26) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.
25

--------------------------------------------------------------------------------


(27) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accor-dance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company's obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
(28) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
(29) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
 
(a) "Adjustment Price" means the greater of (i) 105% of the arithmetic average
of the Weighted Average Price of the Common Stock over each of the five (5)
consecutive Trading Days ending on the Trading Day immediately prior to the
Adjustment Date (the "Measuring Period") and (ii) $1.00 (as adjusted for any
stock splits, stock dividends, recapitalizations, combinations, reverse stock
splits or other similar events); provided however, that in no event shall the
Adjustment Price be greater than $3.00 (as adjusted for any stock splits, stock
dividends, recapitalizations, combinations, reverse stock splits or other
similar events). All such determinations shall be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction that
proportionately decreases or increases the Common Stock during such Measuring
Period.
26

--------------------------------------------------------------------------------


(b) "Approved Stock Plan" means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.
 
(c) "Bloomberg" means Bloomberg Financial Markets.
 
(d) "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(e) "Calendar Quarter" means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.
 
(f) "Change of Control" means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
 
(g) "Closing Bid Price" and "Closing Sale Price" means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the "pink sheets" by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 23. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
27

--------------------------------------------------------------------------------


(h) "Closing Date" shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.
 
(i) "Common Stock Deemed Outstanding" means, at any given time, the number of
shares of Common Stock outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii)
hereof regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding any Common Stock owned or held by or for
the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants.
 
(j) "Consolidated EBITDA" means, for any period, Consolidated Net Income for
such period (without giving effect to any extraordinary gains or losses)
adjusted by adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (subtracting therefrom any interest income)
(inclusive of amortization of deferred financing fees and other original issue
discount and banking fees and charges (e.g., letter of credit fees and
commitment fees) including those arising from any beneficial conversion feature
of the Notes) of the Company and its Subsidiaries determined on a consolidated
basis for such period, (ii) all expenses and accounting charges associated with
the amendment and restatement of the Existing Notes, including the loss on
extinguishment of the Existing Notes, legal and consulting fees, and other
related expenses as itemized and subject to the limitations set forth in
Schedule II hereto, (iii) provision for taxes based on income and foreign
withholding taxes for the Company and its Subsidiaries determined on a
consolidated basis for such period, (iv) all depreciation and amortization
expense of the Company and its Subsidiaries determined on a consolidated basis
for such period, and (v) all non-cash stock compensation expenses of the Company
(i.e., expenses paid through the issuance of equity interests of Company, or
options therefor, rather than in cash) incurred during such period (except to
the extent any such expense will require a cash payment in a future period).
 
(k) "Consolidated Net Income" means, for any period, the net income (or loss) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests).
 
(l) "Consolidated Revenues" means, for any period, the total consolidated
revenues of the Company and its Subsidiaries for such period, as determined in
accordance with GAAP.
 
(m) "Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
28

--------------------------------------------------------------------------------


(n) "Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
(o) "Eligible Market" means the Principal Market, the OTC Bulletin Board, The
New York Stock Exchange, Inc., The NASDAQ Global Market, The NASDAQ Global
Select Market or The Nasdaq Capital Market.
 
(p) "Eligible Marketable Securities" as of any date means marketable securities
which would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries prepared as of such date in accordance with GAAP, and which are
permitted under the Company's investment policies as in effect on the Issuance
Date or approved thereafter by the Company's Board of Directors.
 
(q) "Equity Conditions" means each of the following conditions: (i) on each day
during the period beginning six (6) months prior to the applicable date of
determination and ending on and including the applicable date of determination
(provided, however, that solely for purposes of this clause (i), to the extent
the applicable date of determination falls less than six (6) months after the
earlier of (A) the Effectiveness Deadline and (B) the Effective Date (as defined
in the Registration Rights Agreement) (the "Registration Measuring Date"), such
period shall begin at such Registration Measuring Date) (the "Equity Conditions
Measuring Period"), either (x) the Registration Statement filed pursuant to the
Registration Rights Agreement shall be effective and available for the resale of
all remaining Registrable Securities required to be registered in accordance
with the terms of the Registration Rights Agreement or (y) all shares of Common
Stock issuable upon conversion of the Notes and exercise of the Warrants shall
be eligible for sale without restriction and without the need for registration
under any applicable federal or state securities laws; (ii) on each day during
the Equity Conditions Measuring Period the Common Stock is designated for
quotation on the Principal Market or any other Eligible Market and shall not
have been suspended from trading on such exchange or market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
delisting or suspension by such exchange or market be or have been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the six (6) month period ending on and including the date
immediately preceding the applicable date of determination, the Company shall
have delivered Conversion Shares upon conversion of the Notes shares of Common
Stock upon exercise of the Warrants to the holders on a timely basis as set
forth in Section 3(c)(i) hereof (and analogous provisions under the Other Notes)
and Section 1(a) of the Warrants; (iv) any applicable shares of Common Stock to
be issued in connection with the event requiring determination may be issued in
full without violating Section 3(d) hereof and the rules or regulations of the
Principal Market or any other applicable Eligible Market; (v) during the Equity
Conditions Measuring Period, the Company shall not have failed to timely make
any payments within five (5) Business Days of when such payment is due pursuant
to any Transaction Document; (vi) during the Equity Conditions Measuring Period,
there shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated, or (B) an Event of Default or (C) an event that with
the passage of time or giving of notice would constitute an Event of Default;
(vii) the Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement or
(y) any shares of Common Stock issuable upon conversion of the Notes and shares
of Common Stock issuable upon exercise of the Warrants not to be eligible for
sale without restriction pursuant to Rule 144(k) and any applicable state
securities laws; and (viii) the Company otherwise shall have been in compliance
with and shall not have breached any provision, covenant, representation or
warranty of any Transaction Document.
29

--------------------------------------------------------------------------------


(r) "Equity Conditions Failure" means that on any day during the period
commencing ten (10) Trading Days prior to the Mandatory Conversion Notice Date
through the Mandatory Conversion Date the Equity Conditions have not been
satisfied (or waived in writing by the Holder).
 
(s) "Excluded Securities" means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided, however, that to the extent
such Common Stock would result in a Dilutive Issuance such number of shares of
Common Stock does not exceed 500,000 shares of Common Stock in any twelve month
period nor 1,500,000 shares of Common Stock, in the aggregate; (ii) upon
conversion of the Notes or the exercise of the Warrants; (iii) pursuant to a
bona fide firm commitment underwritten public offering with Maxim Group LLC or
another nationally recognized underwriter which generates gross proceeds to the
Company of at least $10,000,000 (other than an "at-the-market offering" as
defined in Rule 415(a)(4) under the 1933 Act and "equity lines"); (iv) upon
conversion, exercise or exchange of any Options or Convertible Securities which
are outstanding on the day immediately preceding the Subscription Date, provided
that the terms of such Options or Convertible Securities are not amended,
modified or changed on or after the Subscription Date; and (v) in connection
with mergers, acquisitions, strategic business partnerships or joint ventures,
in each case with non-affiliated third parties and otherwise on an arm's-length
basis, the primary purpose of which, in the reasonable judgment of the Company's
Board of Directors, is not to raise additional capital.
 
(t) "Fiscal Quarter" means each of the fiscal quarters adopted by the Company
for financial reporting purposes that correspond to the Company's fiscal year as
of the date hereof that ends on December 31.
 
(u) "Fiscal Year" means the fiscal year adopted by the Company for financial
reporting purposes that ends on December 31.
 
(v) "Fundamental Transaction" means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such consolidation or merger)
immediately prior to such consolidation or merger shall hold or have the right
to direct the voting of less than 50% of the Voting Stock or such voting
securities of such other surviving Person immediately following such
transaction, (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
(iii) allow another Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding shares of Voting
Stock (not including any shares of Voting Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock or (vi) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.
30

--------------------------------------------------------------------------------


(w) "GAAP" means United States generally accepted accounting principles,
consistently applied in accordance with past practices.
 
(x) "Holder Pro Rata Amount" means a fraction (i) the numerator of which is the
Principal amount of this Note on the Closing Date and (ii) the denominator of
which is the aggregate principal amount of all Notes issued to the initial
purchasers pursuant to the Securities Purchase Agreement on the Closing Date.
 
(y) "Indebtedness" of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
"capital leases" in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights and intellectual
property rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, (viii) all royalties and related payment or prepayment or other
obligations of the Company or any of its Subsidiaries relating to any
Intellectual Property Rights of the Company or any of its Subsidiaries and (ix)
all Contingent Obligations in respect of indebtedness or obligations of others
of the kinds referred to in clauses (i) through (viii) above.
 
(z) "Installment Amount" means, with respect to any Installment Date, the lesser
of (i) the sum of (A) the product of $25,000 multiplied by the Holder Pro Rata
Amount plus (B) any accrued and unpaid Interest on such amount and (ii) the
Principal amount (plus any accrued and unpaid interest thereon) under this Note
as of such Installment Date, as any such Installment Amount may be reduced
pursuant to the terms of this Note, whether upon conversion, redemption or
otherwise. For the avoidance of doubt, any accrued and unpaid interest which may
be paid pursuant to this definition shall be deducted from the total interest to
be paid on any subsequent Interest Payment Date.
31

--------------------------------------------------------------------------------


(aa) "Installment Date" means July 1, 2008 and the first (1st) day of each
calendar month thereafter prior to the Maturity Date.
 
(bb) "Interest Rate" means seven and one-half percent (7.50%) per annum, subject
to periodic adjustment pursuant to Section 2.
 
(cc) "Judgment Default Amount" means, as of any given date, the lesser of (i)
$1,000,000 and (ii) 1% of the sum of the Consolidated Revenue for the four
completed Fiscal Quarters immediately preceding such date.
 
(dd) "Options" means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(ee) "Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(ff) "Permitted Indebtedness" means (i) Permitted Line of Credit, (ii)
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Holder and approved by the Holder in writing, and
which Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of seven and one-half
percent (7.50%) per annum (collectively, the "Subordinated Indebtedness"), (iii)
Indebtedness secured by Permitted Liens (other than the Existing Liens), (iv)
Indebtedness evidenced by this Note and the Other Notes, and (v) extensions,
refinancings and renewals of any items in clauses (i) through (iv) above,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon the Company or its Subsidiaries, as the case
may be.
32

--------------------------------------------------------------------------------


(gg) "Permitted Liens" means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment (as defined in
the Security Agreement) acquired or held by the Company or any of its
Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (v) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i) and (iv) above, provided
that any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced does not increase, (vi) Liens securing the
Company's obligations under the Notes; (vii) leases or subleases and licenses
and sublicenses granted to others in the ordinary course of the Company's
business, not interfering in any material respect with the business of the
Company and its Subsidiaries taken as a whole, (viii) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payments of custom
duties in connection with the importation of goods, (ix) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 4(a)(ix), (x) Liens created in favor of certain financial
institutions to secure the Company's obligations under its automated teller
machine cash agreements, and (xi) Liens securing the obligations under the
Permitted Line of Credit.
 
(hh) "Permitted Line of Credit" means a line of credit, to be entered into by
the Company after the date hereof with a lender determined by the Company in its
reasonable discretion, in the maximum amount of $2,000,000 to be used by the
Company solely in connection with the purchase for resale of products related to
the Company’s set-top box business; provided that (i) such line of credit will
be secured solely by the products purchased for resale, and (ii) the Holder
shall have a second lien on such assets.
 
(ii) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(jj) "Principal Market" means the American Stock Exchange.
 
(kk) "Redemption Notices" means, collectively, the Event of Default Redemption
Notices and the Change of Control Redemption Notices, each of the foregoing,
individually, a Redemption Notice.
33

--------------------------------------------------------------------------------


(ll) "Redemption Premium" means (i) in the case of the Events of Default
described in Section 4(a)(i) - (vi) and (ix) - (xii), 125% or (ii) in the case
of the Events of Default described in Section 4(a)(vii) - (viii), 100%.
 
(mm) "Redemption Prices" means, collectively, the Event of Default Redemption
Price and Change of Control Redemption Price, each of the foregoing,
individually, a Redemption Price.
 
(nn) "Registration Rights Agreement" means that certain Registration Rights
Agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes and
exercise of the Warrants.
 
(oo) "Required Holders" means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.
 
(pp) "SEC" means the United States Securities and Exchange Commission. 
 
(qq) "Securities Purchase Agreement" means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes and
the Warrants, as may be amended from time to time in accordance with its terms,
including, without limitation pursuant to the Amendment and Exchange Agreements.
 
(rr) "Subscription Date" means November 29, 2007.
 
(ss) "Successor Entity" means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.
 
(tt) "Trading Day" means any day on which the shares of Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the shares of Common Stock, then on the principal securities
exchange or securities market on which the shares of Common Stock are then
traded; provided that "Trading Day" shall not include any day on which the
shares of Common Stock are scheduled to trade on any such exchange or market for
less than 4.5 hours or any day that the shares of Common Stock are suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on any such exchange or market, then during the hour ending at 4:00:00
p.m., New York Time).
 
(uu) "Voting Stock" of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
34

--------------------------------------------------------------------------------


(vv) "Warrants" has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.
 
(ww) "Weighted Average Price" means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its "Volume at Price" functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for such security on
such particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Required Holders. If the Company and the
Required Holders are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 22. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.
 
(30) MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.
 
(31) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice delivered to the
Holder contains material, nonpublic information, relating to the Company or its
Subsidiaries, the Company shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries.
 
[Signature Page Follows]
35

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

       
DIGITALFX INTERNATIONAL, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Craig Ellins   Title: Chief Executive Officer

 
36

--------------------------------------------------------------------------------


EXHIBIT I
DIGITALFX INTERNATIONAL, INC.
CONVERSION NOTICE
 
Reference is made to the Amended and Restated Senior Secured Convertible Note
(the "Note") issued to the undersigned by DigitalFX International, Inc. (the
"Company"). In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock par value $0.001 per share (the
"Common Stock") of the Company, as of the date specified below.
 


Date of Conversion:
     
Aggregate Conversion Amount to be converted:
     
Installment Amounts to be reduced and Installment Dates of reduction or Maturity
Date payment, or any other amounts owing from the Company to be reduced at
Holder's option:
     
Please confirm the following information:
 
Conversion Price:
     
Number of shares of Common Stock to be issued:
     
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 
Issue to:
             
Facsimile Number:
     
Authorization:
     
By:
     
Title:
     
Dated:
     
Account Number:
 
  (if electronic book entry transfer)
     
Transaction Code Number:
 
  (if electronic book entry transfer)
 

 


37

--------------------------------------------------------------------------------


ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Continental Stock Transfer & Trust Company to issue the above indicated number
of shares of Common Stock in accordance with the Transfer Agent Instructions
dated March 26, 2008 from the Company and acknowledged and agreed to by
Continental Stock Transfer & Trust Company.
 

       
DIGITALFX INTERNATIONAL, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Craig Ellins   Title: Chief Executive Officer

 
38

--------------------------------------------------------------------------------


Schedule I
 
Table of Financial Thresholds
 
(U.S. Dollars in Millions)
 

 
Fiscal Quarter ending March 31, 2008
Fiscal Quarter ending
June 30, 2008
Fiscal Quarter ending September 30, 2008
Fiscal Quarter ending December 31, 2008
Fiscal Quarter ending March 31, 2009
Fiscal Quarter ending
June 30, 2009
Fiscal Quarter ending September 30, 2009
Fiscal Quarter ending December 31, 2009
Fiscal Quarter ending March 31, 2010
Fiscal Quarter ending
June 30, 2010
Fiscal Quarter ending September 30, 2010
Fiscal Quarter ending December 31, 2010 and each Fiscal Quarter thereafter
Consolidated Revenue
$4.80
$5.30
$5.75
$6.20
$6.50
$6.75
$7.00
$7.25
$7.75
$8.10
$8.50
$9.00
Consolidated EBITDA
$(1.50)
$(0.50)
$(0.30)
$0.50
$0.15
$0.225
$0.30
$0.375
$0.500
$0.600
$0.700
$0.800



39

--------------------------------------------------------------------------------


Schedule II


Expenses and Accounting Charges Associated with Restatement of Existing Notes


 
Based on preliminary estimates, the Company expects to include in its financial
results for the first quarter of fiscal 2008 total expenses and accounting
charges associated with the amendment and restatement of the Existing Notes in
the range of $1,000,000 to $2,000,000, consisting of:
 

 
·
cash expenses for legal and professional services in the range of $100,000 to
$150,000; and

 

 
·
non-cash expenses for the loss on extinguishment of the Existing Notes
including:

 

 
o
the fair value of 1,000,000 shares of common stock granted (based on market
value on the Closing Date; and

 

 
o
a write down of previously recorded deferred financing fees and the beneficial
conversion feature associated with the Existing Notes.

 
The determination of the actual amount of such charges is subject to the
following:
 

 
·
A complete analysis by the Company’s finance department; and

 

 
·
Review and approval by the Company’s registered independent accounting firm.

 
In addition, certain variables, such as the Company’s stock price on the Closing
Date, will effect the valuation of the total charges associated with the
amendment and restatement of the Existing Notes.
 
40

--------------------------------------------------------------------------------


Schedule III
 
Net Revenue and Cash Balance


 
ALL ITEMS PRELIMINARY AND SUBJECT TO INDEPENDENT AUDIT
   
Net Revenues:
   
Jan & Feb 08
$ 3,037,000
       
Cash on Hand:
   
2/29/2008
$ 6,031,000



41

--------------------------------------------------------------------------------

